 SOUTHERN PAINT & WATERPROOFING CO., INC.Southern Paint & Waterproofing Co., Inc. and DeanBushee. Case 11 -CA-6745March 15, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn December 15, 1977, Administrative Law JudgeJoel A. Harmatz issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and hasdecided to affirm the rulings, findings,' and conclu-sions of the Administrative Law Judge and to adopthis recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Southern Paint &Waterproofing Company, Inc., Greensboro, NorthCarolina, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, except that the attached notice is substitut-ed for that of the Administrative Law Judge.2I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.2 The Administrative Law Judge inadvertently omitted the broad cease-and-desist language from his notice. We shall therefore modify the postingnotice to reflect his entire Order.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, gives you, asemployees, the following rights:To engage in self-organizationTo form, join, or help a union235 NLRB No. 24To bargain collectively through a repre-sentative of your own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT threaten employees with dis-charge for engaging in union activities, or ques-tion them about such activity.WE WILL NOT create the impression that theunion activity of our employees in subject tosurveillance by management.WE WILL NOT suggest that a known unionadherent terminate his employment with us andfind a job elsewhere nor will we instruct anemployee with lead authority to give that knownunion adherent the most hazardous or inconve-nient work.WE WILL NOT discourage our employees fromacting on behalf of a labor organization bydischarging, or in any other manner discriminat-ing against our employees because they engage insuch activity.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed by Section 7 ofthe Act.WE WILL offer immediate reinstatement toDean Bushee, without loss of seniority and otherbenefits, and we shall make him whole for lossessustained by reason of our discrimination againsthim in accordance with the decision of theAdministrative Law Judge.SOUTHERN PAINT &WATERPROOFING Co.,INC.DECISIONSTATEMENT OF THE CASEJOEL A. HARMAlT, Administrative Law Judge: Thisproceeding was heard in Greensboro, North Carolina, onSeptember 20, 1977, upon an unfair labor practice chargefiled on September 28, 1976, and a complaint issued onNovember 30, 1976, alleging that Respondent SouthernPaint & Waterproofing Co., Inc. independently violatedSection 8(aX)( 1) by various coercive statements calculated tointimidate employees in the exercise of their Section 7rights, and violated Section 8(aX3) and (1) by dischargingemployee Dean Bushee on September 22, 1976, in reprisalfor his union activity. In its duly filed answer, Respondentdenied that any unfair labor practices were committed.After close of the hearing, briefs were filed by the GeneralCounsel, the Charging Party, and Respondent.Upon the entire record in this proceeding, includingobservation of the witnesses and their demeanor while125 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestifying, and upon consideration of the posthearingbriefs, I find as follows:FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENTRespondent is a North Carolina corporation with afacility in Greensboro, North Carolina, from which it isengaged in the business of painting and waterproofing.During the 12-month period preceding issuance of thecomplaint, a representative period, Respondent purchasedand received at said facility raw materials valued in excessof $50,000, shipped directly from points outside the State ofNorth Carolina.The complaint alleges, the answer admits, and I find thatRespondent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint, as amended at the hearing, alleges, theamended answer admits, and I find that Painters andAllied Trades Local Union 1756 is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Prefatory StatementThis is the second unfair labor practice proceedingstemming from a single effort to organize Respondent'spreviously unrepresented painters,' pursuant to a cam-paign which began in April 1976.2 An election wasconducted on June 22. In the first proceeding, unionobjections to employer conduct during the critical preelec-tion period and determinative challenges, were resolved.3All alleged unfair labor practices considered there preced-ed the June 22 election. In the instance proceeding,testimony was adduced with respect to previously nonliti-gated independent 8(a)(l) allegations, some of which areplaced in that same time frame. In the prior case the Boardaffirmed the findings by an Administrative Law Judge thatRespondent independently violated Section 8(1)(1) of theAct by (1) coercively interrogating employees concerningunion membership and activity, (2) by threatening employ-ees with discharge or other reprisals for engaging in unionactivity, (3) by threatening employees with plant closureshould they designate the Union as their representative,and (4) by creating the impression that union activity wassubject to surveillance. The Board further held thatRespondent violated Section 8(a)(3) and (1) of the Act bydischarging employees Wayne Hardy and Cleo Wilson, Jr.,in reprisal for their union activity.I See Southern Paint & Waterproofing Co., Inc., 230 NLRB 429 (1977).2 All dates refer to 1976 unless otherwise indicated.3 From statements appearing in Respondent's brief, it seems thatchallenges overruled in the earlier case were opened and counted and madethe subject of a revised tally, which reflected that the Union received amajority. From that source, it also appears that issues relative to the validityof the Union's certification are now pending in the Fourth Circuit Court ofAppeals.4 It is noted that Wayne Hardy was discharged on April 20 and that acharge in his behalf was not filed until June 21.The primary issue in the instant case relates to thedischarge of Dean Bushee on September 22, well after theelection, but some 5 weeks before the hearing in the earliercase and while the question concerning representationremained in an unresolved state.B. Concluding FindingsI. Interference, restraint, and coercionThe independent 8(a)(l) allegations in the instant com-plaint attribute unfair labor practices to Paul Childress andRichard Doutt, both of whom are admitted supervisors andvice presidents of the Respondent.Thus, Dean Bushee testified to a conversation withRichard Doutt which followed a union meeting in themonth of April. Doutt allegedly informed Bushec that heknew that Bushee had signed a union card. Busheeresponded that he had done so and that he had also signeda statement on behalf of Wayne Hardy, a discriminatee inthe earlier case, to the effect that the latter had workedsatisfactorily on a job Bushee had run. Doutt disputed thevalue of any such statement, and went on to question ifBushee knew what the card meant when he signed it.Bushee informed Doutt that he wanted the Union to comein so that the employees could hear sides of the story andhave an election. Doutt then indicated that he would nothave a union in the shop, and that "he would close thedoors down before he went union." Bushee then indicatedthat he was uncommitted on the union issue, and wouldseek to learn both sides of the story before making adecision.Doutt denied having any conversation in April along thelines described by Bushee. On demeanor, Doutt wasconsidered generally unreliable. At the same time, how-ever, Bushee impressed me as lacking a clear recollection ofdates and specific events.4Nonetheless, Bushee impressedme as basically honest and, while it is possible that thethreat to close down may have been uttered withinBushee's earshot on some occasion, I am unwilling to findthat it was a part of the exchange under consideration here.I do believe that at sometime prior to the election Busheehad a discussion with Doutt in which Doutt accusedBushee of having signed a union card, and questionedBushee as to his understanding of what this meant. Alsocredited is Bushee's testimony that in this same conversa-tion Bushee assumed a defensive posture, acknowledgingthat he signed a card, but expressing that he had not as yetmade up his mind. Based on the foregoing, I find thatRespondent violated Section 8(a)( ) of the Act by thecoercive interrogation of Bushee and by creating theimpression that his union activity was subject to surveil-lance.55 Respondent urges that Bushee's credibility is negated when histestimony in the early case is compared with that afforded here. It is truethat Bushee's prior testimony did not elaborate on the specifics ofconfrontations between himself and Doutt and that he at the time confessedto a lack of recollection of the timing of events. Yet, this furnishes no groundfor an out-of-hand rejection of Bushee's testimony. Bushee had beendischarged some 5 weeks prior to his appearance at the earlier hearing.Though a charge was then pending, according to Bushee, as of the time of126 SOUTHERN PAINT & WATERPROOFING CO., INC.Bushee testified to a second encounter with Doutt inearly June, at a time when Bushee unambiguously hadbecome an employee advocate of the Union.6According toBushee, after being called into Doutt's office, Douttinformed him that he was sick and tired of employeescomplaining about Bushee's talking about the Union onthe job. Bushee denied doing so while on the job, butadmitted discussing the Union with other men duringbreaks. When Bushee also indicated that he did not knowwhat Doutt was talking about, Doutt called in employeesGlenn and Raymond Buddington, who were brothers, aswell as Raymond Rivers, a job superintendent, who wasadmittedly a supervisor.y Doutt then asked the Buddingtonbrothers, "Isn't it true that this man has been talking unionand you are sick and tired of listening to it." GlennBuddington said nothing, but his brother Raymond nod-ded affirmatively. Toward the end of this discussion, Douttturned to the painting contractors listed in the yellow pagesof his telephone directory, and told Bushee, "well, if youare not happy here why don't you call one of these. Go towork for one of these other companies?" Bushee indicatedthat he wanted to retain his employment with Respondent.Doutt also asked Bushee why he did not go to work for"Loreli," which Doutt described as a "union company."Bushee indicated that while he would like to, the waitinglist was too long, he thought that it would be difficult to geta job there, and that he would prefer to stay employed withRespondent to see what would happen there. Before theclose of the conversation, Doutt indicated that Busheewould be fired if he had any more complaints from the menabout Bushee's talking union on the job.Glenn Buddington confirmed that he, his brother, andRivers, were called to the office by Doutt, and that on thatoccasion, Doutt informed Bushee that "he was tired ofhearing this union shit" and that Doutt looked at Ray-mond Buddington, and asked the latter if he too wasn'ttired of hearing it. Raymond Buddington's brother con-firmed that he was, by nodding, but Glenn Buddingtonsaid nothing. At that point, according to Glenn Budding-ton, Doutt took the phone book and suggested to Busheethat he go to work for one of the other listed paintingcompanies.8Doutt and Childress testified that it was not the Budding-ton brothers who complained about Bushee, but otheremployees, including another set of brothers namedMcLamb. Doutt admits that the day after the parking lotincident he called Bushee into the office and told him thatthe McLamb brothers had complained that he was harass-ing them about the Union and that Doutt would not standfor it. Doutt admits indicating to Bushee that if he had anythe hearing in that case, he had not given a statement to any representativeof the Board. He was not then examined by the General Counsel as to theevents later raised in this proceeding. Although quantitatively his testimonywas more extensive in the instant case. it would be entirely inappropriate toimpeach automatically the believable aspects of a witness' subsequenttestimony simply because he failed to attest in an earlier case to eventswhich were apparently cumulative to the issues in question in thatproceeding.6 This encounter occurred after the "parking lot" incident discussed inthe prior case.I Rivers did not testify.s Glenn Buddington also afforded an account of the "parking lot"incident which was the subject of Board findings in the earlier proceeding.further complaints, he would dismiss Bushee. Doutt, withcorroboration from Childress, claims that said admonish-ment was limited to harassment of the men "on our timewhile on their job activities." Doutt again denied suggest-ing to Bushee that he go to work for a union company if hewas not happy with Respondent.Based upon the mutually corrobative testimony ofBushee and Glenn Buddington, I find that Doutt, duringthe conversation in question, suggested that Bushee obtainemployment elsewhere because of his union activity.9I alsocredit Bushee and find that Doutt threatened to dischargeBushee if he received further reports of employees being"harassed" through Bushee's efforts to persuade them tojoin the Union. There is no probative evidence that Busheeengaged in any acts fairly describable as "harassment" inthe course of his activity on behalf of the Union. Nor isthere evidence indicating that any of this activity wasunprotected as having occurred on working time. Testimo-ny by Doutt and Childress that warnings to Bushee werelimited to Bushee's union activity during working time,struck me as self-serving and unbelievable. Indeed, thatDoutt was capable of discussing the union issue in sotemperate and refined a fashion struck me as entirelyimprobable. On the other hand, the testimony of Budding-ton and Bushee conforms with a pattern of conduct on thepart of Doutt which heretofore has been made the subjectof a Board finding. Based on the credited testimony ofBushee and Glenn Buddington, I find that Respondentviolated Section 8(a)(1) by Doutt's coercively expressinghis impatience with Bushee's union activity by suggestingthat Bushee seek employment elsewhere, and by threaten-ing discharge if Bushee were to risk continued discussion ofthe Union among his fellow employees.10Other evidence offered in support of additional 8(aX)(I)allegations reflects a continuing effort on Respondent'spart to eliminate Bushee from its employ. Thus, GlennBuddington further testified that, as leadman on a job inSouthern Pines, North Carolina, he was told in earlySeptember by Doutt and Childress that they wantedBushee kept on that job. Buddington explains that thisparticular job was located some distance from Greensboro,and required members of the crew to report at 6 or 6:30a.m., while often not returning until 6 p.m., yet, earning nomore than 8 hours straight time pay for the day. He relatesthat the hope was expressed by management representa-tives that Bushee, if kept on that job, might get disgustedand quit.Buddington went on to testify that on another job inHigh Point, North Carolina, Doutt, Childress, and Riverstold him to keep Bushee assigned to outside work on a 40-Buddington's account of this incident conforms essentially with the versionfound by the Board in the original case, both of which included anexpression by Doutt that he was tired of Bushee's talking about the Union.9 I do not believe that Glenn Buddington's reference to the telephonebook ploy, or his testimony that he and his brother were questioned byDoutt in Bushee's presence as to possible harassment by Bushee were aproduct of Buddington's imagination. Doutt's attempt to involve differentbrothers in such discussions struck me as untruthful. Neither Ray Budding-ton nor Rivers testified.'o Contrary to the assertion made in Respondent's brief, I see noinconsistency between a statement appearing in the prehearing affidavit ofGlenn Buddington and his denial that neither he, nor his brother, reportedthat Bushee was bothering them about the Union.127 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfoot scaffold. This work was more hazardous than otherwork available on that job. Normally less desirable workwas shared by the entire crew on a rotation basis. Asdirected, Buddington kept Bushee on the scaffold everyday until the latter went on vacation.'IBoth Childress and Doutt denied ever giving Buddingtonany such instructions. Buddington impressed me as a morereliable witness than either Childress or Doutt, and I find,based on his credited testimony, that he was instructed, asa nonsupervisory leadman, to keep Bushee on the SouthernPines job, and to assign him the more hazardous outdoorscaffold work on the High Point job. As Buddington wasnot shown to have possessed supervisory authority, I findthat by so instructing him, with respect to a known unionadherent, Respondent engaged in coercive conduct evi-dencing a propensity to effect reprisals against unionsupporters, thereby violating Section 8(a)(1) of the Act.2. The discharge of BusheeBushee was terminated on the afternoon of September22. That morning Bushee and Daniel Swangham wereassigned to a private residence in Greensboro, NorthCarolina, ajob they completed by 11:30 a.m. At that time,Swangham telephoned Childress, who confirmed their nextassignment, also on a private residence, under the supervi-sion of Raymond Rivers. Before proceeding to the secondjob, Swangham and Bushee stopped for lunch, with eachhaving a sandwich and an 8-ounce draft beer. They thenreported to their second job at the residence of a Mr. andMrs. Slate.Upon arrival, they were met by Rivers in the driveway.Rivers immediately assigned Bushee to work on the roof.While Bushee was preparing his equipment to go up on theroof, Rivers asked Bushee if he had anything to drink.Bushee asked Rivers what he meant. Rivers repeated, "Didyou have a beer." Bushee after attempting to dodge thequestion indicated, "Yeh, I had one small draft." Riversthen said, "One won't hurt." After this, Bushee proceededto the roof where he began painting.l2Rivers latersummoned Bushee down from the roof, advising that hewould be taken to the shop.Upon the return of Rivers and Bushee to the shop, theymet Childress, who advised Bushee that "they couldn'thave drinking on the job." Bushee indicated that hisdrinking was limited to one draft beer at lunch. Childressthen pointed out that one could smell the alcohol and that,I Buddington testified that the High Point job involved a great deal ofepoxy work, which was admittedly looked upon with disfavor by manypainters. Buddington testified, however, that the epoxy work would bepreferable to working on the scaffold, and I have no reason to disbelieve histestimony in this regard.The testimony of Childress that he observed an employee by the name ofBobby Oxendine work the 40-foot scaffold as often as Bushee is plainlybeside the point. In any event, Childress' testimony indicates that Oxendine"was a young fellow and ...energetic and he enjoyed ...that type ofwork."i2 According to the testimony of Swangham, Rivers also questionedSwangham as to whether Bushee had a beer. Swangham indicated thatBushee had one draft, and then Rivers indicated "I'm tired of this," andwent into the house, where, apparently, he called the shop.13 Swangham denied observing that Childress was present at the jobsitethat day. Swangham further testified that after the day's work, when hereturned to the shop, he was questioned by Childress as to his drinking thatwhile he was not saying that Bushee was drunk, anarchitect might come on the job and think he was, aneventuality that could not be tolerated. Bushee indicatedthat he did not think he had done anything wrong andsuggested that if Childress felt to the contrary he shouldjust suspend Bushee for the day. Childress indicated that hedid not believe in giving a second or even a third chance.He informed Bushee, "I'm going to have to terminate you."Childress conceded to Bushee that he too drank beer, butthat he did so at home and not when out. Childress thenquestioned Bushee as to whether Swangham had a beerand Bushee refused to answer. Bushee was told to return at3 p.m. to pick up his check. When he returned, Childressagain asked him if Swangham had a beer and when Busheeagain declined to answer Childress indicated that he hadbeen to the job and had not smelled any alcohol onSwangham.'3Respondent had no formal published rule regulating thedrinking habits of its employees. Instead, Respondent'switnesses urge that such restrictions derive from "commonsense." Nonetheless, Bushee concedes that he was aware ofthe fact that the Company did not condone drinkingimmediately prior to reporting for work. Thus, Busheerelates that in the summer of 1976 on a "McDonald's" jobin Salisbury, North Carolina, he drove to the site with afellow employee named Larry Coble, who en route to thejob downed a number of beers. Before their arrival, Busheehad but one beer. Childress was in charge of that job andhe had arrived at the site before Coble and Bushee. AsCoble's vehicle approached the jobsite, Childress encoun-tered it, yelling, "I can't have any drinking. We can't haveany drinking." An altercation ensued between Coble andChildress, which shall be discussed more fully elsewhere,after which an intoxicated Coble quit or was discharged. Inaddition to what he may have learned from this experience,Bushee further admits to a conversation with Rivers inSeptember, wherein Rivers informed him that the men"should not drink beer at lunch." 14Despite Bushee's awareness that Respondent frownedupon drinking, the treatment accorded Bushee has all theearmarks of pretext. Bushee, prior to his termination,excepting the few months when he worked for Kirkmanand Koury, had been employed by Respondent for about 2years. During that period, Childress admits that he hadnever seen Bushee in a state of intoxication. Douttadmitted that good, reliable painters are hard to find andretain, and it seems conceded on this record, that Busheeday. He concedes that he might have told Childress that he had a "Pepsi"for lunch."4 Bushee credibly denied that upon his rehire by Respondent in July1975, he had a conversation with Doutt in which he promised Doutt that ifhe returned to work he would not drink on the job. Bushee, prior to hisrehire, had been employed as a painter by another firm, Kirkman andKoury. Bushee had previously worked for Respondent and obtained the jobwith Kirkman and Koury on referral from Doutt, who admittedly consid-ered him a reliable and dependable worker. There is no direct primaryevidence that Bushee was terminated from his employment with Kirkmanand Koury by reason of his drinking on the job, nor is there evidence tocontradict Bushee's assertion that at no time did he drink on the job while inthe employ of the latter. Doutt's testimony that he had received reports tothis effect was sketchy, uncorroborated, and unbelievable. To the extent thatDoutt claims, and Childress confirms, that Bushee was asked to giveassurances against drinking upon his rehire, they are discredited.128 SOUTHERN PAINT & WATERPROOFING CO., INC.fit that category. Although Bushee had been told that hewas not to drink en route to a job, or at lunch, he was neverwarned that such an offense could lead to discharge.Indeed, there is no credible evidence that Respondent everdischarged any employee that showed up fit and able towork-as was true of Bushee when he reported to the Slateresidence- 15 because he had alcohol on his breath.16Also puzzling is the account of Childress as to the Cobleincident on the McDonald's job in Salisbury. According toChildress, prior to leaving for Salisbury, he observed thatCoble was drinking beer when he arrived at the shop inGreensboro. Childress told Coble to make sure it was hislast drink.17They then departed for Salisbury. Childressclaims that when they arrived at the McDonald's and heapproached the Coble truck, he observed three or four beercans on the floor board. Although it should have been clearenough to Childress that Coble had been drinking, despitethe prior warning, he did not discharge Coble that instant,but simply told the men that he would not toleratedrinking. Indeed, Coble was not discharged until after heangrily jumped out of the truck, threw his brushes atChildress, and advised the latter that he had quit. In hisown words, Childress describes his reasons for firing Cobleas follows "he was really getting hot and mad and he wasunable to work. He was incapable of working." Childress'failure to discharge Coble immediately, considering theprior warning and his intoxicated condition, is difficult toreconcile with the harsh treatment accorded Bushee onSeptember 22.18Despite the questionable nature of the conditions underwhich Respondent assertedly acted against Bushee, noquarrel exists with the abstract proposition that the Actimposes no limitation upon the right of an employer toterminate an employee who reports for work with alcoholon his breath, or, indeed, for any other good or bad reason,provided, however, that the true motivation not clash withstatutory guarantees. The task lies in ferreting out the truemotive, for seldom does the case arise where a proscribedbasis for discipline is admitted. At the same time, experi-ence has demonstrated that the pretextual discharge is adevice frequently invoked by employers bent on thwartingstatutorily protected organizational activity. Close exami-nation of the total record is necessary to assure thatcongressional design not be frustrated by such deception.And an unconvincing defense is hardly irrelevant to thisinquiry.In my opinion, the true reason for the termination ofBushee rested upon considerations other then the alcoholon his breath detected by Rivers on the Slate job.15 Childress expressed concern for the possibility that Mrs. Slate mayhave smelled the alcohol on Bushee's breath, thereby prejudicing Respon-dent's opportunity to obtain future painting jobs from her husband, anindividual with extensive real estate holdings. I cannot imagine thatChildress was unmindful that Bushee was painting the roof of the Slateresidence, and his concern in this respect struck me as more argumentativethan a likely consideration.i6 The length to which Respondent would go in the effort to convince asto the ment in the action taken against Bushee is evident from a highlymaterial segment of the testimony of Childress on direct examination. Afterbeing specifically cautioned by me as to the lack of relevance of evidencepertaining to pnor discharges based on employee drunkenness, Respon-dent's counsel questioned Childress as to whether he had "ever firedemployees for coming to work with alcohol or beer on their breath."Respondent's propensity to take reprisals against employ-ees because they engaged in union activity has beenchronicled in Southern Paint & Waterproofing, Inc., 230NLRB 429 (1977), where the Board affirmed 8(aX3) and(I) findings found by the Administrative Law Judge as toformer employees Wayne Hardy and Clec Wilson. ThatRespondent's general hostility towards the union activityof its employees extended to Dean Bushee, specifically, isevident from the parking lot incident, which Administra-tive Law Judge Robert Cohn described in said Decision, asfollows:On the morning of May 27, Doutt made an improptuspeech to several employees on the parking lot. Itappears that Doutt was looking for employee DeanBushee, who had assertedly been soliciting or harassingsome other employees with respect to the Union.However, by the time Doutt arrived at the parking lot,Bushee had already left for his day's work. WhereuponDoutt made several statements to the remaining em-ployees. According to the testimony of Wilson, which iscorroborated in part by that of employee Rex Hiatt,Doutt said that he was tired of Bushee (or anyone else)talking about this union "stuff," and that if any of themen intended to vote for the Union they could considerthemselves fired, and could go advise the "union man"that he (Doutt) said so. Doutt, in his testimony (whichin essential respects is corroborated by Vice PresidentChildress), acknowledged that he was upset on thisoccasion in view of some complaints he had receivedfrom employees to the effect that they had beenharassed by other employees concerning the Unionwhile traveling to and from work; that Bushee had beennamed as one of the offenders, and that Doutt waslooking for him but that he had already left; and thathe told the men that he did not intend to haveemployees harassed while going to and from the job,and if that continued and he had another complaint, hewas going to fire them. Doutt denied telling the menthat if they were for the Union they were fired, and toso advise the Union.Here, again, I am inclined to credit Wilson's testimo-ny to the extent that it is corroborated by that of Hiatt.In addition to all other factors mentioned above, I haveconsidered that Doutt was admittedly upset on thisoccasion and probably made some statements which heperhaps would not have made under different circum-stances. Moreover, I am convinced that Wilson did notfabricate the statements attributed to Doutt, particular-ly the part where Doutt advised the men to tell theChildress responded in the affirmative and named four individuals who hadbeen terminated for the same offense as Bushee was charged with in thisproceeding. Upon closer scrutiny, it became evident that three of the fourplaced in this category by Childress had been drinking before reporting towork to an extent rendering them incapable of performing, and the fourth,an individual named Stoneman, had been reported by a customer as havinga strong smell of liquor about him. My distrust of Childress is sufficientlyintense as to impel rejection of his self-serving testimony that Stoneman wasdischarged simply because alcohol could be detected from his breath.II Childress described this as a warning.Is The General Counsel adduced evidence concerning other incidentswherein Respondent's agents condoned drinking on the job. However,findings thereon are not necessary to the result reached.129 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion of his statements. Based upon all the foregoing, Ifind and conclude that the statements of Doutt on thisoccasion constituted a threat of discharge to employeeswho favored or engaged in activities on behalf of theUnion, in violation of Section 8(a)(1) of the Act.Evidence on this record confirms that Doutt's May 27resentful outburst towards Bushee was more than transito-ry. Credited testimony in this case establishes that Respon-dent thereafter embarked on a calculated course to secureBushee's termination. Glenn Buddington credibly testifiedthat on the morning after the May 27 incident he and hisbrother were summoned to Doutt's office. RaymondRivers was also present. Doutt informed them that "he hadcalled his lawyer and his lawyer told him not to fire Busheeat that time." Before the men returned to work, Douttinformed them to report to Rivers if Bushee "keeps talkingthis union shit on the job." Following this incident, it hasbeen found that Respondent violated Section 8(a)(1)through Doutt's threatening Bushee with discharge if hecontinued to discuss the Union, and by suggesting thatBushee find employment elsewhere. This suggestion wasfollowed by additional 8(a)(1) violations predicated uponinstructions from Doutt and Childress to Glenn Budding-ton that the latter keep Bushee on the inconvenientSouthern Pines job, and assign him the most hazardouswork on the High Point job.The evidence of direct hostility toward the union activityengaged in by Bushee, including facts hereinabove set forthwhich clearly establish Respondent's intention to get rid ofhim, coupled with the unconvincing nature of the reasonsassigned for the discharge, attest inescapably to the meritin the allegation that Respondent violated Section 8(a)(3)and (1) of the Act by discharging Bushee on September22.19 I so find.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent independently violated Section 8(a)(1)of the Act by creating the impression that the unionactivity of employees was subject to surveillance, bycoercively interrogating an employee concerning his unionactivity, by threatening employees with discharge forengaging in union activities, by coercively suggesting that aknown union adherent find employment elsewhere, and byinstructing an employee with lead authority to assign aknown union adherent to less desirable work.4. Respondent independently violated Section 8(aX3)and (1) of the Act on September 22, 1976, by dischargingand refusing to reinstate Dean Bushee in reprisal for hisunion activity.19 Respondent's observation that the timing of the discharge arouses nosuspicion is unconvincing in the light of the lingering animus substantiatedby the credible evidence on this record. But it is also noteworthy that thedischarge, though occurring several months after the June 22 election, tookplace at a time when the question concerning representation remained in anunresolved state due to the pending union objections and determinativechallenges.5. The unfair labor practices found above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.Respondent having discriminatorily discharged DeanBushee, it shall be recommended that Respondent offerhim immediate and full reinstatement to his formerposition or, if that is not available, to a substantiallyequivalent position, without loss of seniority or otherbenefits, and make him whole for any loss of pay resultingfrom the discrimination against him by payment of a sumof money equal to the amount he normally would haveearned as wages from the date of his discharge to the dateof a bona fide offer of reinstatement, less net interimearnings. The backpay due under the terms of the recom-mended Order shall include interest to be computed in themanner prescribed in F. W. Woolworth Company, 90 NLRB289 (1950), and Florida Steel Corporation, 231 NLRB 651(1977).20As the unfair labor practices committed by Respondent,particularly the act of discrimination, strike at the heart ofthe Act, a broad cease-and-desist order shall be recom-mended, precluding Respondent from "in any other man-ner" interfering with, coercing, or restraining employees inthe exercise of their rights guaranteed by Section 7 of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER21The Respondent, Southern Paint & Waterproofing Com-pany, Inc., Greensboro, North Carolina, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Threatening employees with discharge for engaging inunion activities, creating the impression that union activityby employees is a subject of surveillance, coercivelyinterrogating an employee concerning union activity, sug-gesting that a known union adherent terminate his employ-ment and find a job elsewhere, and instructing an employ-ee with lead authority discriminatorily to assign hazardousand undesirable work to a known union adherent.(b) Discouraging employees from engaging in protectedor union activity by discharging employees, or in any othermanner discriminating against them because they engagein activity on behalf of a labor organization.20 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).2, In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.130 SOUTHERN PAINT & WATERPROOFING CO., INC.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed by Section 7 of the Act.2. Take the following affirmative action which is foundnecessary to effectuate the purposes and policies of theAct:(a) Offer Dean Bushee immediate reinstatement to hisformer position or, if said position is no longer available, toa substantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss of earnings resulting from the discrimi-nation against him in the manner set forth in the section ofthis Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other records22 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to anecessary to analyze the amount of backpay due under theterms of this Order.(c) Post at its place of business in Greensboro, NorthCarolina, copies of the attached notice marked "Appen-dix."22Copies of said notice on forms provided by theRegional Director for Region I 11, after being duly signed byRespondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."131